Title: From George Washington to John Rutledge, 17 March 1777
From: Washington, George
To: Rutledge, John



Sir
Morris Town, in Jersey, March 17th 1777

The reduction of St Augustine being considered as an object of infinite importance, I have wrote to General Howe, who commands on Georgia, to consult with you, and the Governor of that state, the propriety of making an expedition against it.
If on consideration of every circumstance, the measureshall seem practicable, and to promise a prospect of success, I flatter myself, and am well assured, that you will chearfully concur; and give General Howe every aid in your power, necessary to the execution of it, in conjunction with the assistance he will derive from Georgia. I have the honor to be, with great respect, Sir Your most Obdt servant.
